Cook, P. J.,
delivered the opinion of the court.
Appellant was indicted, tried, and convicted for selling a bottle of whisky.
Appellant is a negro, and the sole state witness was a white man. The white witness testified that he bought a pint of whisky from the negro defendant, paying her therefor one dollar. The defendant denied the commission of the crime charged in detail and in toto.
The district attorney, in his closing argument to the jury, said:
“It is just a question of whether or not you believe this negro or Matt Edwards.”
Appellant’s counsel objected to this statement of the district attorney, whereupon the district attorney “rubbed it in,” by this retort:
' “She is a negro; look at her skin. If she is not a negro, I don’t want you to convict her.”
The court did not rule upon the objection — he merely said, “Well, what is she?” It will be seen that the .representative of the state staked his case upon the *858question as to whether or not the defendant was a negro. If she was a negro, and the state’s witness was a white man' (which latter fact seems not to have been contradicted), then the district attorney demanded that the law of the land would be vindicated only by a conviction of the defendant. So we have a case wherein the very important fact of the race of the defendant was put in question, and. when the jury, by an inspection of the shin of the defendant, or that part of same visible to the jury, determined this crucial question in favor of the state, it logically followed that a verdict of guilty would be returned, and was returned. The trial judge, by ignoring the objection of appellant’s counsel, 'seems to have approved- the issue presented by the lawyer for the state. True, some casuists make bold to assert, from a moral point, that the purchaser of -whisky is, at least, quite as bad as the seller. But, to keep safely within the issue presented, this point was not urged by defendant. The jury decided, first, that the witness was a white man, and the defendant was not only of African descent, but more, that she was a female, and the ■ concurrence of these facts, necessarily demand that the issues presented should be determined in favor of the prosecutor. It is our opinion that the guilt of the defendant must be proven beyond all reasonable doubt, and that the color of her skin, the race to which she belonged, and her sex had nothng to do with the case, except as an appeal to race antipathy and prejudice. This injection of race question into court trials has been uniformly condemned by this court. Hardaway v. State, 99 Miss. 223, 54 So. 833, Ann. Cas. 1913D,‘ 1166.

Reversed and remanded.